COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Emerlean Williams v. Riverside General Hospital, Inc.

Appellate case numbers: 01-13-00335-CV

Trial court case number: 2012-32441

Trial court:              11th District Court of Harris County

       Appellee’s Motion for En Banc Reconsideration is DENIED.


       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                   Acting for the En Banc Court


Date: December 16, 2014

The en banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown, and Huddle.

Justices Bland and Massengale voted to grant en banc reconsideration.